Citation Nr: 0921587	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE


Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision, in 
which the RO, in pertinent part, granted service connection 
for bilateral hearing loss and assigned a noncompensable 
(zero percent) rating, effective June 28, 2006.  The Veteran 
has perfected an appeal of the initial disability rating 
assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the initial noncompensable 
evaluation assigned to his bilateral hearing loss does not 
accurately reflect the severity of the disorder.

Nearly three years have passed since the Veteran's September 
2006 VA audiological examination, and in the Veteran's 
Appellant Brief, dated May 5, 2008, it is alleged that the 
symptomatology associated with the service-connected 
bilateral hearing loss presents a greater degree of 
impairment than the currently assigned evaluation reflects.  
Specifically, the Veteran's representative stated that the 
Veteran's hearing loss has worsened.  In light of the above, 
the Board has determined that a new VA audiological 
examination is warranted in order to fully and fairly 
evaluate the Veteran's claim for entitlement to an initial 
compensable disability rating for bilateral hearing loss.  
See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting 
that remand may be required if record before the Board 
contains insufficient medical information for evaluation 
purposes).

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claims.  38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility.

A VA treatment record, dated in August 2006, reveals that the 
Veteran is receiving Supplemental Security Income from the 
Social Security Administration (SSA) for his heart and 
diabetes disabilities.  When VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  Thus, the 
Board finds that the RO should obtain and associate with the 
claims file copies of any SSA disability determination and 
all medical records underlying any such determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Finally, the claims file contains medical records from the 
Lexington VA Medical Center (VAMC).  The most recent record 
is dated November 29, 2007.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, the RO must obtain all outstanding pertinent medical 
records from the above VAMC, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2008) as regards requesting 
records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability benefits from SSA.  If records 
are unavailable, SSA should so indicate.  
If unsuccessful, the Veteran should be 
afforded the opportunity to furnish such 
records directly to SSA.  All 
records/responses received should be 
associated with the claims file.

2.  Obtain all records of medical 
treatment from the Lexington VAMC dated 
since November 29, 2007.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

3.  The Veteran should be scheduled for a 
VA audiological examination in order to 
determine the current severity of his 
bilateral hearing loss.  The VA examiner 
is asked to provide results in a numeric 
format for each of the following 
frequencies: 1000, 2000, 3000, and 4000 
Hertz.  The examiner is also asked to 
provide an average of the above 
frequencies for each ear and indicate 
speech recognition scores for each ear 
using the Maryland CNC Test and to fully 
describe the functional effects caused by 
the Veteran's hearing disability in his 
or her final report.  

4.  After completion of the foregoing and 
after undertaking any further notice or 
development deemed warranted by the 
record, the RO must readjudicate the 
Veteran's claim on the merits.  
Consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.

If any determination remains adverse to 
the Veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




